Citation Nr: 0407612	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to March 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in October 2001 and a 
statement of the case (SOC) was issued in February 2002.  The 
veteran submitted a substantive appeal in September 2002.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

Treatment records from May 2000 to January 2001 reflect that 
the veteran has been assessed as having PTSD, to include by a 
Dr. Mangus, a physician.  However, further RO action is 
needed to ascertain whether there is credible supporting 
evidence that (a) claimed in-service stressor (s) occurred, 
and, if so, whether there is a medical link between any 
corroborated stressor(s) and the veteran's current symptoms.  

Of the in-service stressful experiences claimed by the 
veteran, the only one that appears to be verifiable is his 
claim that his base, located in the Quang Tri province of 
Vietnam, was subject to numerous mortar and shell attacks 
(alleged during his September 2003 Board hearing).  The Board 
notes, however, that the veteran not identify a specific time 
frame within which these attacks occurred.  

Hence the RO should afford the veteran an opportunity to 
provide additional information regarding these alleged in-
service stressful experiences.  In addition, since there is 
no legal requirement that the occurrence of specific in-
service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the  occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  

If these actions do not produce evidence that sufficiently 
corroborates the occurrence of (a) claimed in-service 
stressful experience(s), then the RO should also attempt to 
corroborate the specifically claimed events independently, to 
include obtaining morning reports and operational reports for 
the unit(s) with which the veteran served.  The RO is 
reminded, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of any of the claimed in-service stressful 
experiences is corroborated, then the RO should schedule the 
veteran for a VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  
The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The Board further notes that specific additional development 
of the claim on appeal is warranted.  It is imperative that 
the RO obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes records from the New Port Richey Outpatient Clinic 
in New Port Richey, Florida from May 2000 to January 2001.  
During the September 2003 hearing, the veteran also indicated 
that he had previously received psychiatric treatment from a 
VA medical facility located in the Manhattan area of New York 
City beginning in 1971, and that this course of treatment 
lasted for approximately 10 years.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Additionally, the veteran 
indicated during the September 2003 hearing that during the 
1970s, as an employee of the Coast Guard, he was evaluated by 
Dr. Dominick Lacovara of the U.S. Public Health Service for a 
"nervous condition," and that Dr. Lacovara referred him to 
VA for further treatment.  A January 1975 letter from Dr. 
Lacovara associated with the claims file confirms that the 
veteran reported to a Civilian Health Unit of the Public 
Health Service complaining of a nervous condition and that 
the veteran was subsequently referred to VA for further 
treatment, however, no additional records from Dr. Lacovara 
or the Public Health Service are included within the file.  
Hence, the RO must obtain all outstanding pertinent medical 
records from the New Port Richey Outpatient Clinic since 
January 2001, from within the Veterans Integrated Service 
Network 3 (VISN3): VA NY/NJ Veterans Healthcare Network for 
any VA treatment facilities located in the Manhattan area of 
New York City (to include the Manhattan Vet Center and both 
Manhattan Community Clinics), and from Dr. Lacovara and/or 
the Public Health Service, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2003) as regards requesting 
records from Federal facilities.  

The RO must also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed PTSD 
from the New Port Richey Outpatient Clinic 
since January 2001, from within the 
Veterans Integrated Service Network 3 
(VISN3): VA NY/NJ Veterans Healthcare 
Network for VA facilities located in the 
Manhattan area of New York City (to 
include the Manhattan Vet Center and both 
Manhattan Community Clinics), and from Dr. 
Dominick Lacovara and/or the Public Health 
Service.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  The RO should afford the veteran an 
additional opportunity to provide 
additional information regarding his 
alleged in-service stressful events that 
led to his PTSD (specifically, the mortar 
and rocket attacks on his base).  Such 
information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means.  
The RO should contact the Headquarters, 
United States Marine Corps (HQUSMC) to 
obtain morning reports and/or similar 
types of clarifying evidence from the 
veteran's assigned unit for the period 
from April 1968 through March 1969.  The 
RO should forward all supporting 
evidence-to include the veteran's 
completed Information in Support of Claim 
for Service Connection for PTSD form.  
Any additional action necessary for 
independent verification of the reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development (paragraphs 3-4), the RO 
should prepare a report detailing the 
nature of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraphs 6 and 7, below, then 
proceed with paragraph 8.   

6.  If evidence corroborating the 
occurrence of any of the  aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

10.  After completing the requested 
actions, any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

11.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (WestSupp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

